DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 4/20/2022.  Claims 1-12 remain pending in the present application.
Allowable Subject Matter
Claims 1-12 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 1, 5, and 9, the best prior art found during the prosecution of the present application, Lord et al. (U.S. Patent Application Publication No. 2014/0328190 A1), fails to disclose, teach, or suggest the limitations of identifying a given terminal station from the two or more terminal stations (UEs), said given terminal station using the licensed band, and optimizing, by the management server, parameters of the unlicensed band for a group of terminal stations, where the group of terminal stations includes one or more STAs and one or more UEs but excludes the given terminal station in combination with and in the context of all of the other limitations in claims 1, 5, and 9.
Claims 2-4, 6-8, and 10-12 are also allowed by virtue of their dependency on claims 1, 5, and 9.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(exclude terminal station parameters licensed unlicensed).clm.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642